DETAILED ACTION
This Non-Final Office Action is in response to claims filed 12/16/2021.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sschaffer et al. (US 2020/0317084 A1), hereinafter Schaffer.
Claim 1
Schaffer discloses the claimed method (see Figures 4-8), comprising predicting, by a system comprising a processor, a location (i.e. rendezvous location) and a time (i.e. arrival time) that a vehicle (i.e. EV 102), which is in transit, will have a defined battery level indicative of requiring charging of a battery of the vehicle (see ¶0051-0052, regarding that the rendezvous selection system 124 automatically selects a rendezvous location for the EV 102 and MCU 104 based on ranking, which is further transmitted to MCU 104 in addition to the estimated arrival time of the EV 102 to the rendezvous location, where the selection of a rendezvous location by the rendezvous selection system 124 is made in response to a request generated by EV 104, which is generated only when the remaining expected range is under a threshold and the battery charge level is below a corresponding battery charge level threshold, as described in ¶0030, where the remaining expected range is the calculated range in which the current battery charge level reaches depletion, as described in ¶0024). The range of battery levels from below the charge level threshold, e.g., 10% of a fully charged condition, discussed in ¶0030, to depletion, i.e., 0%, may reasonably teach “defined battery levels indicative of requiring charging of a battery of the vehicle.” Given that that detection of the battery charge level below the charge level threshold generates the predicted location and time for rendezvous, the predicted location and time are associated with one of the defined battery levels indicative of requiring charging of the battery.
Schaffer further discloses that the method comprises:
identifying, by the system, a mobile charging station (i.e. MCU 104) of a group of mobile charging stations that satisfies a criterion for the charging of the battery (see ¶0080-0081, with respect to step 708 and 710 of Figure 7, regarding that one of the MCUs 104 from the identified available MCUs 104 is selected; ¶0040, regarding that rendezvous locations are associated with one MCU 104 is selected); and 
sending, by the system via a network, respective navigation instructions to the vehicle and the mobile charging station for use by the vehicle and the mobile charging station to arrive at the location at the time for the charging of the battery (see ¶0081, with respect to step 714 of Figure 7, regarding that the rendezvous location associated with the selected MCU 104 is transmitted to EV 102 and MCU 104, where both the MCU 104 and EV 102 are guided to the rendezvous location with respect to the estimated arrival time of the EV 102, as described in ¶0052).
Claims 3 and 10
Schaffer further discloses that the criterion comprises a type of charging provided by the mobile charging station (see ¶0041, regarding that the rendezvous locations are ranked based on the battery charge services characteristics provided by the MCUs 104, e.g., different electrical connectors, where the rendezvous locations are associated with particular MCUs 104, as described in ¶0040).
Claim 4
Schaffer further discloses that the criterion comprises a distance of the mobile charging station from the location (see ¶0040-0041, regarding that the rendezvous locations are ranked based on the travel distance of the MCU 104 to reach the rendezvous location, where the rendezvous locations are associated with particular MCUs 104, as described in ¶0040).
Claims 5 and 12
Schaffer further discloses that the criterion comprises a type of charging interface of the mobile charging station (see ¶0041, regarding that the rendezvous locations are ranked based on the different types of electrical connectors provided at the MCUs 104, where the rendezvous locations are associated with particular MCUs 104, as described in ¶0040). 
Claim 7
Schaffer further discloses that the predicting is based on a geographic condition in a region in which the transit of the vehicle is occurring (see ¶0047, regarding that the rendezvous locations are with respect to a particular geographic region, where the regions are analyzed for various characteristics for ranking rendezvous locations, as described in ¶0049). 
Claim 8
Schaffer discloses the claimed network device (see Figure 1), comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see ¶0062), comprising: 
determining a location (i.e. rendezvous location) and a time (i.e. arrival time) that an autonomous vehicle (i.e. EV 102, defined as autonomous in ¶0053) that is in transit will need battery charging (see ¶0051-0052, regarding that the rendezvous selection system 124 automatically selects a rendezvous location for the EV 102 and MCU 104 based on ranking, which is further transmitted to MCU 104 in addition to the estimated arrival time of the EV 102 to the rendezvous location, where the selection of a rendezvous location by the rendezvous selection system 124 is made in response to a request generated by EV 104 for charging, as described in ¶0028);
selecting a mobile charging device (i.e. MCU 104) of a group of mobile charging device that satisfies a criterion for the battery charging (see ¶0080-0081, with respect to step 708 and 710 of Figure 7, regarding that one of the MCUs 104 from the identified available MCUs 104 is selected; ¶0040, regarding that rendezvous locations are associated with one MCU 104 is selected); and 
transmitting, via a network, respective navigation instructions to the autonomous vehicle and the mobile charging device for use by the autonomous vehicle and the mobile charging device to arrive at the location at the time for the battery charging (see ¶0081, with respect to step 714 of Figure 7, regarding that the rendezvous location associated with the selected MCU 104 is transmitted to EV 102 and MCU 104, where both the MCU 104 and EV 102 are guided to the rendezvous location with respect to the estimated arrival time of the EV 102, as described in ¶0052). 
Claim 11
Schaffer further discloses that the criterion comprises a charging cost of the mobile charging device (see ¶0041, regarding that the rendezvous locations are ranked based on cost of a battery charge at the MCU 104, where the rendezvous locations are associated with particular MCUs 104, as described in ¶0040).
Claim 13
Schaffer further discloses that the determining is based on a travel route of the autonomous vehicle (see ¶0074, regarding that the rendezvous location correspond to a particular region within an area extending along the expected route of the EV 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Gutruf et al. (US 2017/0191844 A1), hereinafter Gutruf.
Claims 2 and 9
While Schaffer discloses the “criterion” includes the rate at which the MCU 104 can implement the charge (see ¶0038), Schaffer does not further disclose that the criterion comprises an amount of charging capacity of the mobile charging station. However, the charging capacity of a charging station is commonly used in ranking and selecting charging stations, and it would be obvious to incorporate the charging capacity into the criterion of Schaffer.
Gutruf teaches a similar system that identifies a charging station of a group of charging stations that satisfy an amount of charging capacity of the charging station (similar to the mobile charging station taught by Schaffer) (see ¶0014).
In Gutruf, the charging stations have defined stationary locations. In Schaffer, the charging stations are mobile. However, it is the technique of identifying a charging station satisfying an amount of charging capacity of the charging station that is modified by Gutruf; therefore, the mobility of the charging station does not influence this combination.
Since the systems of Gutruf and Schaffer are directed to the same purpose, i.e. selecting a charging station from a plurality of charging stations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the criterion of Schaffer, so as to further comprise an amount of charging capacity of the mobile charging station, in light of Gutruf, with the predictable result of taking into account the possibility that not every electric charging station can provide sufficient energy at any particular time (¶0014 of Gutruf).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Uesugi (US 2011/0246252 A1), hereinafter Uesugi.
Claim 6
Schaffer does not further disclose that the predicting is based on a payload of the vehicle. However, Schaffer discloses that a request for rendezvous with the MCU 104 to receive a battery charge is based on the remaining expected range of the EV 102 (see ¶0028), such that rendezvous location and arrival time are determined in response to the request (see ¶0052). Therefore, it would be obvious to perform the “prediction” of the rendezvous location and arrival time based on a payload of the vehicle, since a payload of the vehicle is known to influence the remaining expected range of the EV.
Uesugi teaches a similar system that identifies a charging station from a plurality of charging stations to charge a vehicle (see abstract). Uesugi further teaches the method of calculating a travelable distance of the vehicle (similar to the vehicle taught by Schaffer) based on a payload of the vehicle (see ¶0127-0131, with respect to Figure 17, regarding that the travelable distance from the battery residual amount is calculated from the vehicle power cost field read out from the vehicle power cost database 52 in step S41, where the vehicle power cost database 52 includes the loading weight (containing crewmember)).
In Uesegi, the charging station is provided at a stationary location. In Schaffer, the charging station is mobile. However, it is the determination of the remaining expected range of the vehicle using a payload of the vehicle that is modified by Uesegi; therefore, the mobility of the charging station does not influence this combination.
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. charging an electric vehicle at a selected charging station, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the remaining expected range of Schaffer to be based on a payload of the vehicle, such that the predicting is based on a payload of the vehicle, in light of Uesugi, with the predictable result of taking the loading weight of a crewmember (driver) into account, due to its known impact on the remaining expected range.
Claim 14
Schaffer does not further disclose that the determining is based on a weather condition in a defined area in which the transit of the autonomous vehicle is occurring. However, Schaffer discloses that a request for rendezvous with the MCU 104 to receive a battery charge is based on the remaining expected range of the EV 102 (see ¶0028), such that rendezvous location and arrival time are determined in response to the request (see ¶0052). Therefore, it would be obvious to perform the “determining” of the rendezvous location and arrival time based on a weather condition of the vehicle, since a weather condition of the vehicle is known to influence the remaining expected range of the EV.
Uesugi teaches a similar system that identifies a charging station from a plurality of charging stations to charge a vehicle (see abstract). Uesugi further teaches the method of calculating a travelable distance of the vehicle (similar to the vehicle taught by Schaffer) based on a weather condition in a defined area in which the transit of the vehicle is occurring (see ¶0127-0131, with respect to Figure 17, regarding that the travelable distance from the battery residual amount is calculated from the power cost of the route calculated from the route information database 54 in step S43, where the route information database 54 includes season and weather data for particular roads).
In Uesegi, the charging station is provided at a stationary location. In Schaffer, the charging station is mobile. However, it is the determination of the remaining expected range of the vehicle using a weather condition in a defined area in which the vehicle is traveling that is modified by Uesegi; therefore, the mobility of the charging station does not influence this combination.
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. charging an electric vehicle at a selected charging station, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the remaining expected range of Schaffer to be based on a weather condition in a defined area in which the transit of the autonomous vehicle is occurring, such that the determining is based on a weather condition in a defined area in which the transit of the autonomous vehicle is occurring, in light of Uesugi, with the predictable result of taking the season and weather information with respect to the route into account, due to its known impact on the remaining expected range.
Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Boss et al. (US 2018/0150072 A1), hereinafter Boss.
Claim 15
Schaffer discloses the claimed non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (see ¶0064), comprising: 
predicting a location and a time that a vehicle is going to request battery charging (see ¶0051-0052, regarding that the rendezvous selection system 124 automatically selects a rendezvous location for the EV 102 and MCU 104 based on ranking, which is further transmitted to MCU 104 in addition to the estimated arrival time of the EV 102 to the rendezvous location, where the selection of a rendezvous location by the rendezvous selection system 124 is made in response to a request generated by EV 104 for charging, as described in ¶0028);
determining a mobile charging pod (i.e. MCU 104) of a group of mobile charging pods that fulfills a criterion for the battery charging (see ¶0080-0081, with respect to step 708 and 710 of Figure 7, regarding that one of the MCUs 104 from the identified available MCUs 104 is selected; ¶0040, regarding that rendezvous locations are associated with one MCU 104 is selected); and 
communicating, via a network, respective navigation instructions to the vehicle and the mobile charging pod for use by the vehicle and the mobile charging pod to arrive at the location at the time for the battery charging (see ¶0081, with respect to step 714 of Figure 7, regarding that the rendezvous location associated with the selected MCU 104 is transmitted to EV 102 and MCU 104, where both the MCU 104 and EV 102 are guided to the rendezvous location with respect to the estimated arrival time of the EV 102, as described in ¶0052).
Schaffer does not specifically disclose the “vehicle” (i.e. EV 102) as an aerial vehicle. However, Schaffer discloses that EV 102 may be any vehicle powered at least in part by a battery or other stored electrical energy sources in ¶0021, and therefore, it would be reasonable to modify the vehicle of Schaffer to be an aerial vehicle powered by a battery.
Boss teaches a similar system in which a vehicle defined as an aerial vehicle requests battery charging from a host vehicle (similar to the mobile charging pod taught by Schaffer) (see ¶0100-0105, with respect to Figure 12, regarding that the UAV 100 queries a database for candidate vehicles when its battery charge level is less than a threshold).
Since the systems of Boss and Schaffer are directed to the same purpose, i.e. charging a vehicle via a mobile charging pod, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Schaffer to be an aerial vehicle, in light of Boss, with the predictable result of applying the method of Schaffer to a known alternative vehicle that commonly uses a rechargeable battery to provide power (¶0002 of Boss).
Claim 17  
Schaffer further discloses that the criterion comprises a charging cost of the mobile charging pod (see ¶0041, regarding that the rendezvous locations are ranked based on cost of a battery charge at the MCU 104, where the rendezvous locations are associated with particular MCUs 104, as described in ¶0040).
Claim 18
Schaffer, as modified by Boss, further discloses that the determining is based on a travel route of the aerial vehicle (see ¶0074, regarding that the rendezvous location correspond to a particular region within an area extending along the expected route of the EV 102).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Boss, and in further view of Gutruf.
Claim 16
While Schaffer discloses the “criterion” includes the rate at which the MCU 104 can implement the charge (see ¶0038), Schaffer does not further disclose that the criterion comprises an amount of charging capacity of the mobile charging pod. However, the charging capacity of a charging station is commonly used in ranking and selecting charging stations, and it would be obvious to incorporate the charging capacity into the criterion of Schaffer.
Gutruf teaches a similar system that identifies a charging station of a group of charging stations that satisfy an amount of charging capacity of the charging station (similar to the mobile charging pod taught by Schaffer) (see ¶0014).
In Gutruf, the charging stations have defined stationary locations. In Schaffer, the charging stations are mobile. However, it is the technique of identifying a charging station satisfying an amount of charging capacity of the charging station that is modified by Gutruf; therefore, the mobility of the charging station does not influence this combination.
Since the systems of Gutruf and Schaffer are directed to the same purpose, i.e. selecting a charging station from a plurality of charging pods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the criterion of Schaffer, so as to further comprise an amount of charging capacity of the mobile charging pod, in light of Gutruf, with the predictable result of taking into account the possibility that not every electric charging station can provide sufficient energy at any particular time (¶0014 of Gutruf).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Boss, and in further view of Uesugi.
Claim 19
The combination of Schaffer and Boss does not further disclose that the predicting is based on a payload of the aerial vehicle. However, Schaffer discloses that a request for rendezvous with the MCU 104 to receive a battery charge is based on the remaining expected range of the EV 102 (see ¶0028), such that rendezvous location and arrival time are determined in response to the request (see ¶0052). Therefore, it would be obvious to perform the “prediction” of the rendezvous location and arrival time based on a payload of the vehicle, since a payload of the vehicle is known to influence the remaining expected range of the EV.
Uesugi teaches a similar system that identifies a charging station from a plurality of charging stations to charge a vehicle (see abstract). Uesugi further teaches the method of calculating a travelable distance of the vehicle (similar to the aerial vehicle taught by Schaffer modified by Boss) based on a payload of the vehicle (see ¶0127-0131, with respect to Figure 17, regarding that the travelable distance from the battery residual amount is calculated from the vehicle power cost field read out from the vehicle power cost database 52 in step S41, where the vehicle power cost database 52 includes the loading weight).
In Uesegi, the charging station is provided at a stationary location. In Schaffer, the charging station is mobile. However, it is the determination of the remaining expected range of the vehicle using a payload of the vehicle that is modified by Uesegi; therefore, the mobility of the charging station does not influence this combination.
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. charging an electric vehicle at a selected charging station, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the remaining expected range of Schaffer to be based on a payload of the vehicle, such that the predicting is based on a payload of the aerial vehicle, in light of Uesugi, with the predictable result of taking the loading weight into account, due to its known impact on the remaining expected range.
Claim 20
The combination of Schaffer and Boss does not further disclose that the predicting is based on a weather condition in a defined space in which the aerial vehicle is flying. However, Schaffer discloses that a request for rendezvous with the MCU 104 to receive a battery charge is based on the remaining expected range of the EV 102 (see ¶0028), such that rendezvous location and arrival time are determined in response to the request (see ¶0052). Therefore, it would be obvious to perform the “determining” of the rendezvous location and arrival time based on a weather condition of the vehicle, since a weather condition of the vehicle is known to influence the remaining expected range of the EV.
Uesugi teaches a similar system that identifies a charging station from a plurality of charging stations to charge a vehicle (see abstract). Uesugi further teaches the method of calculating a travelable distance of the vehicle (similar to the aerial vehicle taught by Schaffer modified by Boss) based on a weather condition in a defined space of the vehicle (see ¶0127-0131, with respect to Figure 17, regarding that the travelable distance from the battery residual amount is calculated from the power cost of the route calculated from the route information database 54 in step S43, where the route information database 54 includes season and weather data for particular roads).
In Uesegi, the charging station is provided at a stationary location. In Schaffer, the charging station is mobile. However, it is the determination of the remaining expected range of the vehicle using a weather condition in a defined area in which the vehicle is traveling that is modified by Uesegi; therefore, the mobility of the charging station does not influence this combination.
Since the systems of Uesugi and Schaffer are directed to the same purpose, i.e. charging an electric vehicle at a selected charging station, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the remaining expected range of Schaffer to be based on a weather condition in a defined space, such that the predicting is based on a weather condition in a defined space in which the aerial vehicle is flying, in light of Uesugi, with the predictable result of taking the season and weather information with respect to the route into account, due to its known impact on the remaining expected range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/					/RUSSELL FREJD/Examiner, Art Unit 3661                                                Primary Examiner, Art Unit 3661